Citation Nr: 0807946	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  97-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Melba N. Rivera Camacho, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
April 1988, and from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2.  The veteran does not have post-traumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an inservice stressful is not shown.

3.  The veteran's current psychiatric disability, 
alternatively diagnosed as mixed substance abuse disorder 
(cocaine and alcohol), depression, depressive disorder, 
impulse control disorder and personality disorder, not 
otherwise specified, is not shown by the medical evidence of 
record to be related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Letters from the AOJ, dated in August 2004 and in May 2006, 
which were followed by the AOJ's readjudication of this claim 
in a February 2007 supplemental statement of the case, 
advised the appellant of the foregoing elements of the notice 
requirements. See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  In addition, the AOJ's March 
2006 and May 2006 letters also notified the appellant of 
effective dates and the assignment of disability evaluations.  
Moreover, there is no prejudice to the appellant because the 
claim for entitlement to service connection has been denied.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
appellant's service medical records, as well as his 
identified VA medical treatment records and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
appellant has also been provided with VA examinations 
concerning his claimed psychiatric disorder.  Finally, there 
is no indication in the record that additional evidence 
relevant to an issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including psychoses, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran's current Report of Separation, Form DD 214, 
reflects that he served on active duty in the Army from 
September 1987 to April 1988, and from August 1989 to August 
1993.  Originally, the veteran's second period of active duty 
service was reported as being from August 1989 to October 
1990.  As noted in his service personnel records, the veteran 
had been discharged in October 1990 based upon his alleged 
commission of a serious offense.  Specifically, it was 
reported that he had given out classified information to his 
girlfriend.  However, a subsequent decision of the Army Board 
for Correction of Military Records, dated in October 1998, 
changed the veteran's service records to indicate that he 
remained on active duty until August 1993.  In doing so, the 
decision concluded that the veteran's command had overreacted 
to a perceived security violation, and that while their 
initial actions were perfectly acceptable, their pursuit of 
the issue after all evidence supported the veteran's 
innocence was contrary to regulatory guidance.

The veteran filed his present claim seeking service 
connection for a psychiatric disorder, including PTSD, in 
November 1996.

The veteran's service medical records are silent as to any 
complaints of or diagnosis of an acquired psychiatric 
disorder.  The report of a mental status evaluation, 
performed in August 1990, concluded with an impression of no 
mental health diagnosis.  The veteran's separation 
examination, performed in September 1990, listed his 
psychiatric status as normal.  The report also noted the 
veteran's history of having completed treatment for alcohol 
use in February 1990.  A medical history report, completed by 
the veteran pursuant to his separation examination, indicated 
that he denied any history of depression, excessive worry, 
nervous trouble of any sort, or frequent trouble sleeping.  
Following his discharge from the service, the first post 
service psychiatric treatment is not shown until 1997.

The veteran's post service psychiatric treatment records 
reveal multiple diagnoses of psychiatric disability, 
including mixed substance abuse disorder (cocaine and 
alcohol), PTSD, depression, depressive disorder, impulse 
control disorder and personality disorder, not otherwise 
specified.

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The Court has held 
that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  However, 
if the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

After review the veteran's claims folder, the Board finds 
that the evidence of record does not establish that the 
veteran engaged in combat with the enemy.  The veteran's 
service personnel records give no evidence of participation 
in combat.  No decorations, medals, badges, or commendations 
confirming the veteran's participation in combat were 
indicated.  Moreover, at his hearing before the RO in January 
1998, the veteran testified that he was not involved in 
combat.  The Board also notes that the veteran's claimed 
stressor relates to the manner in which the veteran's 
military career ended and is not related to combat.

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  See 38 C.F.R. § 4.125.  The DSM-IV provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror." DSM-IV at 
427-28.  The sufficiency of a stressor is a medical 
determination.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

A private treatment report, dated in January 1997, noted the 
veteran's history of having been discharged from the Army for 
alleged misconduct.  The report noted the veteran's reported 
history of having been psychiatrically disturbed ever since 
this determination was made.  Following a mental status 
examination, the report concluded with a diagnosis of PTSD.  
The examining psychiatrist, R. Kianes, M.D., further opined 
that based upon the history given by the veteran, his spouse, 
and the findings in his evaluation, the veteran's condition 
was due to the Army procedures and final resolution of his 
case.  In a subsequent treatment letter, dated in May 2002, 
Dr. Kianes opined that the manner in which the veteran's 
military career ended constituted an extreme and unique 
traumatic stressor that resulted in his PTSD.

A treatment summary letter from E. Escobar, psychiatrist, 
dated in February 1998, indicated that he had treated the 
veteran in May 1992 for depression associated to alcohol and 
drug abuse. 

In October 2006, the veteran underwent a VA examination for 
PTSD.  The VA examiner noted that the veteran's claims folder 
had been reviewed.  The report noted the veteran's history of 
being discharged from the military due to misconduct.  It 
also noted that his discharge was subsequently upgraded by 
the Army Board for Correction of Military Records.  Following 
a mental status examination, the report concluded that the 
veteran's claimed stressor does not meet the DSM-IV stressors 
criteria for PTSD.  Specifically, the VA examiner noted that 
the situation relating to the veteran's discharge from the 
service "could not be considered responsible or sufficient 
as to fulfill the DSM-IV stressors criteria."  The VA 
examiner further stated that Dr. Kianes psychiatric reports 
included the diagnosis of PTSD "without fulfilling the DSM-
IV diagnostic criteria.  He does not explore, describe nor 
diagnose the veteran's alcohol dependence and cocaine use; 
his most significant conditions, which have been clearly 
documented in his original psychiatric evaluations and 
documents.  The veteran's alcohol and substance abuse; as 
well as its interference in his occupational, military and 
marital situations are documented; as described by the 
veteran on his records.  The changes in his mood and behavior 
described on Dr. Kianes' medical records are due to, and 
related to, his substances used; not due to PTSD as diagnosed 
by him."

Based on its review of the veteran's claims folder, the Board 
concludes that the veteran is not shown to have PTSD due to 
his military service, and that a diagnosis of PTSD based on a 
stressful event in service is not shown.  

In making this determination, the Board notes that there are 
conflicting medical opinions of record as to whether the 
veteran currently has PTSD.  However, the Board finds the 
medical opinion offered on this issue in the October 2006 VA 
examination for PTSD to be far more persuasive than the 
opinion offered herein by R. Kianes, M.D.  As noted in the 
October 2006 VA examination report, the reports offered 
herein by Dr. Kianes failed to adequately consider or even 
address the veteran's "most significant conditions," 
alcohol and cocaine abuse.  Treatment for these conditions is 
clearly documented in the veteran's medical records, and the 
failure to account for this history significantly lessens the 
probative value of Dr. Kianes' opinion herein.  As such, the 
opinion found in the October 2006 VA examination for PTSD is 
of greater probative value.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

B.  Acquired Psychiatric Disorder

The veteran's current psychiatric disability, alternatively 
diagnosed as mixed substance abuse disorder (cocaine and 
alcohol), depression, depressive disorder, and impulse 
control disorder, is not shown by the medical evidence of 
record to be related to his military service.

The first post-service medical treatment for a psychiatric 
disorder of any kind is not shown until 1997, over three 
years after his discharge from the service.  Moreover, while 
the veteran's post service medical records revealed multiple 
diagnoses over the years, none of these conditions have been 
attributed to the veteran's military service.  Thus, there is 
no evidence linking any of the currently diagnosed 
psychiatric conditions to the veteran's military service.

Although the veteran, as well as lay statements from others, 
contends that his current psychiatric disorder resulted from 
his military service, these statements are not competent 
evidence to establish a diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The Board notes that the veteran's post service treatment 
reports revealed treatment for alcohol and drug abuse.  
Moreover, the veteran is shown to have received treatment for 
alcohol abuse during his active duty service in the military.

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct, to include the abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2007); see also VAOPGPREC 2-97; 62 Fed. Reg. 15565 (1997).  
For the purpose of this regulation, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m). 
Furthermore, VA's General Counsel has ruled that direct 
service connection for a disability which results from a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. 
Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 
(1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired secondary to, or as a symptom of, a 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 38 U.S.C.A. § 1110 permits a 
veteran to received compensation for an alcohol-abuse or 
drug-abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

As the veteran is not shown to have a primary psychiatric 
disability related to his military service, service 
connection for his mixed substance abuse (cocaine and 
alcohol) must be denied.  

In reaching this determination, the Board notes that 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992). 

The weight of the competent evidence demonstrates that a 
chronic acquired psychiatric disorder began years after the 
veteran's military service and is not shown to be related 
thereto.  As the preponderance of the evidence is against the 
claim for service connection for a psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, including 
PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


